Case: 1:20-cv-02031 Document #: 1-2 Filed: 03/30/20 Page 1 of 4 PagelD #:18

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Songie Adebiyi From: Chicago District Office
15941 S. Harlem Avenue, Apt. #300 230 S. Dearborn
Tinley Park, IL 60477 Suite 1866

Chicago, IL 60604

 

 

 

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

 

 

 

EEOC Charge No. EEOC Represeniative . | Telephone No.
Daniel Lim,
21B-2018-01271 State & Local Coordinator (312) 872-9669

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

 

 

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

 

 

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

 

 

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

 

 

 

 

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

 

 

X The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

 

 

Other (briefly state)

 

 

 

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Gubianne Bowmaniiwa 12/31/2019

 

 

Encoourests) Julianne Bowman, (Date Mailed)

District Director
Co: .

SOUTH SUBURBAN COLLEGE

c/o Julie A. Bruch, Esq.

O’Halloran Kosoff Geitner & Cook, LLC
650 Dundee Road, Suite 475
Northbrook, IL 60062
Case: 1:20-cv-02031 Document #: 1-2 Filed: 03/30/20 Page 2 of 4 PagelID #:19

FILING SUIT IN COURT OF COMPETENT JURISDICTION

PrRiVATe SUIT RIGHTS

The issuance of this Notice of Right to Sue or Dismissal and Notice of Rights ends the EEOC process with
respect to your Charge. You may file a lawsuit against the Respondent within 90 days trom the date you
receive this Notice. Therefore, you should keep a record of the date. Once the 90 day pertod ts over, your

right to sue is lost. If you intend to consult an attorney, you should do so as soon as possible. Furthermore, IN
order to avoid any question that you did not act ina timely manner, if you intend to sue on your own be half
your suit should be filed well in advance of the expiration of the 90 day period:

You may file your lawsuit in a court of competent jurisdiction. Filing this Notice is not sufficient. A court
‘complaint must contain a short Statement of the facts of your case which shows that you are entitled to relie
Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can

be brought where relevant employment records are kept, where the employment would have been, or where
the Respondent has its main office.

You may contact the EEOC if you have any questions about your rights, including advice on which court can

hear your case, or if you need to inspect and copy information contained in the case Hle.

IF THE FIRST THREE CHARACTERS OF YOUR EEOC CHARGE NUMBER ARE “21B” AND YOUR CHARGE WAS
INVESTIGATED BY THE ILLINOIS DEPARTMENT OF HUMAN RIGHTS (IDHIR), REQUEST FOR REVIEWING AND
COPYING DOCUMENTS FROM YOUR FILE MUST BE DIRECTED TO IDHR.

A lawsuit against a private employer is generally filed in the U.S. District Court.

A lawsuit under Title Vifof the Civil Rights Act of 1964, as amended, against a State agency ora polity cal
subdivision of the State ts also generally filed in the U.S. District Court.

Efowever, a lawsuit under the Age Discrimination in Employment of the American with Disabtlities Act or,
probably, the Equal Pay Act avainst a State instrumentality (an agency directly funded and controlled by the
State) can only be filed tna State court.

A lawsurt under the Age Discrimination in Employment Act or the American with Disabilities Act or die
Equal Pay Act against a political subdiviston ofa State, such as municipalities and counties, may be filed in
the U.S. District Court.

Fora listof the U.S. District Courts, please see the reverse side.
ATIFORSEY REPRESENTATION

[f you cannot afford an attomey, or have been unable to obtain an attommey to represemtyou, te court having

it SUCHBES in WOUr Case may assist you in obtaining a lawyer. If you plan to ask the court to help you obtain

nn >

a lawyer, yee Imust make dhs request of the court in the form anJ manner it rai Your request to the
ld be made well in adsance of the 90 day period mentioned above. A request for representation

eeuansti SHGU i ‘ew

does not relieve you of the ublivation to file a lawsuit within the 90-day period.

DESTRUCTION OF FILE

[Pyou file surg, you or your attomey should fomvard a copy of your court conipiaint to this office. Your file
Will then be preserved. Unless you h have notified us that you have filed suit, your Charge file could be

ii
ty

Uestroyed as early as six montis after the date of the Notice of Rigat to Sue.

PF YOU HILESUET, YOU OR YOUR ATTORNEY SHOULD NOTIFY TIS OFFICE WOES THE LAWSOULP IS RESOLVED.
Case: 1:20-cv-02031 Document #: 1-2 Filed: 03/30/20 Page 3 of 4 PagelD #:20

LER

 

 

 

 

ons

CHARGE NUMBER

 

 

 

 

This form is affected by the Privacy Act of 1974: See Privacy act statement | IDHR
before completing this form.

 

2018CF2417

 

s ey
NATION AGENCY “gs

|
#18M0420.02TA

 

 

 

EEOC

Se

 

—

Illinois Department of Human Rights and EEOC

 

NAME OF COMPLAINANT (indicate Mr. Ms. Mrs.) . TELEPHONE NUMBER {include area code)

Songie Adebiyi (773) 619-7885

 

STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
|

13941 S. Harlem Ave., Apt. 300 Tinley Park, Illinois 60477 M =D YEAR

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR
LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

 

NAME OF RESPONDENT NUMBER OF TELEPHONE NUMBER (include area code)
EMPLOYEES,
N RS
South Suburban College of Cook County core (708) 596-2000
STREET ADDRESS CITY, STATE AND ZIP CODE | COUNTY
15800 S. State St. South Holiand, Illinois 60473 Cook
CAUSE OF DISCRIMINATION BASED ON: DATE OF DISCRIMINATION

EARLIEST (ADEA/EPA) LATEST (ALL)

Equal Pay Sex Race _ Retaliation 1-1-2013 to 5-17-2018

CONTINUING ACTION

 

eee

 

 

 

 

THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:
Technical Amendment
This Technical Amendment is being performed to correct the charge number on this file from:

2018CL2417 to 2018CF2417.

JIT

 

I also want this charge filed with the EEOC. I will advise the
agencies if 1 change my address or telephone number and I will
cooperate fully with them in the processing of my charge in
accordance with their procedures.

 

 

 

 

 

 

 
 

 

 

 

Case: 1:20-cv-02031 Document #: 1-2 Filed: 03/30/20 Page 4 of 4 PagelD #:21

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— esis! €.
as eo Ct si wae re
CHARGE OF DISC INATION | AGENCY = CHARGE NUMBER
This form is affected by the Privacy Act of 1974: See Privacy act | IDHR
statement before completing this form. | | 2018CL2417
# 18M0420.02 EEOC |
Illinois Department of Human Rights and EEOC
NAME OF COMPLAINANT (indicate Mr. Ms Mrs.) | TELEPHONE NUMBER (include area code)
Songie Adebiyi | (773) 619-7885
STREET ADDRESS CITY, STATE AND ZIP CODE | DATE OF BIRTH
15941 S Harlem, #300 Tinley Park, IL 60477 03/18/1969

 

 

 

| : i. MM/DD/YYYyY
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE
OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW}

 

 

 

 

 

 

 

 

 

 

 

NAME OF RESPONDENT NUMBER OF | TELEPHONE NUMBER (include area
| EMPLOYEES,
South Suburban College of Cook County | MEMBERS 15+ | (708) 596-2000
| | _
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
15800 S State St. South Holland, IL 60473 | Cook
CAUSE OF DISCRIMINATION BASED ON: | DATE OF DISCRIMINATION
EARLIEST (ADEA/EPA) LATEST (ALL)
2013 May 2018
Race Sex Retaliation Equal Pay CONTINUING ACTION

 

 

 

 

 

 

 

THE PARTICULARS OF THE C HARGE ARE AS FOLLOWS:

SEE ATTACHED

Page 1 of 4 DCK
SUBSCRIBED AND SWORN TO BEFORE ME

{ also want this charge filed with the EEOC. I will advise the agencies if I

change my address or telephone number and I will cooperate fully with

them in the processing of my charge in accordance with their procedures. THIS ff 7 DAY OF <7, 4 ’ ALLY

    
 

 

 

PATRICIA ALMARAZ

Official Sea! xX

Notary Public - State of Illinois SIG
My Commission Expires Sep 18, 2021

    

5 Ihaloere
(pp

A JREJOF COMPLAINANT ATE

 

I declare under penalty that the foregoing is true and correct I swear or
affirm that I have read the above charge and that it is true to the best of my

 

 

 

 

 

 

 

 

 

 

 

NOATADY CTAanID

 

 

 

 

 

 

 

 
